Every era and every decade has its problems, great and small. The problems we face now seem overwhelming. These days many people worry about the future, which is understandable. The past few years have been marked by terrorist attacks all over the world.
In countries like Myanmar, Syria, the Central African Republic and Yemen, the population is suffering as a result of wars and conflicts. More and more people are fleeing their homes because of violence, scarcity or poverty, leaving behind everything they have. Only recently, floods claimed lives in the United States and Asia, and Hurricane Irma has left a trail of destruction in its wake, including in the Caribbean part of the Kingdom of the Netherlands. Nuclear issues are once again a major concern, and geopolitical tensions are increasing.
That is the picture today. But if we take a long- term perspective — and, as a historian, I like to do that — there are grounds for optimism. This building here in New York — United Nations Headquarters — is concrete proof that progress is possible. Here in this inviolable international zone, thousands of people from every continent work together to foster peace, justice and development in a world governed by international law. That is no easy task, far from it. But advances are being made. Sometimes we take three steps forward and two steps back, but if one takes a long-term view, one can see clear progress.
Think back to when the United Nations was established in 1945. Europe lay in ruins, as did Asia. Two nuclear bombs had been dropped on Japan. The Cold War was around the corner and would hold the world in its grip for decades. But the destruction caused by two world wars united the nations of the world in a shared belief that it should never happen again.Franklin D. Roosevelt put it this way in February 1945:
“The point in history at which we stand is full of promise and of danger. The world will either move towards unity and widely shared prosperity or it will move apart”.
The world of today is indeed a much better world, and not just geopolitically. In 2015 we took stock of the progress we had made on the Millennium Development Goals. Extreme poverty and maternal mortality had been halved, and child mortality had been almost halved. Ninety per cent of children in developing countries are now receiving primary education. Despite all the very real problems that confront us today, I still see grounds for optimism. We cannot change the world overnight, but we can improve the lives of individuals step by step. And we are doing so.
The United Nations plays a crucial role in those achievements. The United Nations is the only organization where everyone sits at the table, and remains there. While other institutions struggle with an increasing lack of credibility, faith in the added value of the United Nations remains strong among the world’s citizens. We must not let them down.
The Netherlands and its Kingdom partners Curaçao, Aruba and Sint Maarten have always attached great importance to cooperation within the United Nations. Our small, outward-looking kingdom could not exist without strong multilateral institutions and an effective international legal order. As a trading nation, our prosperity depends on a stable world. And after the Malaysia Airlines Flight MH-17 disaster and attacks in neighbouring countries, the people of the Netherlands are increasingly aware that our domestic security depends on cooperation with other countries. It is very important to the Netherlands and to the victims’ next of kin that justice is seen to be done for those who perished on Flight MH-17. It has been agreed that the next step — the prosecution and trial of those responsible — will take place in the Netherlands. We are working with all the countries involved to make that possible.
The problems confronting today’s world — climate change, migration, food security, terrorism and cybercrime — are by definition international. No single country can tackle them in isolation. We need each other. Instead of becoming more inward-looking, as united nations we need to take a step outwards. In this turbulent world, the importance of the United Nations is growing every day.
Next year, the Kingdom of the Netherlands will be even more focused on the United Nations. In January 2018, we begin our one-year term on the Security Council, taking over from Italy. This shared arrangement is a good example of European partnership within international organizations. We would like to see more such cooperation. Our two countries even share some of the same priorities, such as tackling people-smuggling in Libya, an issue that is of great concern to the whole of Europe.
For next year, as a temporary member of the Security Council, we have set three priorities: a strong United Nations and a secure and sustainable world. We will work in a transparent way to achieve that goal, each element of which is equally important.
The first priority, a strong United Nations, is essential. For that, reform and modernization are crucial. As the new Secretary-General, António Guterres, has said, “The onus falls on the United Nations to prove its worth”. He has been active from day one, working to adapt the United Nations to new realities. His ambitious agenda inspires confidence for the future. The Kingdom of the Netherlands supports his vision and approach, and I would like to take this opportunity to call for a joint effort to implement his reform plans. It is time to follow through. And I do not only mean the Secretary-General, but all of us here in
17-29395 15/29 this great Hall. Saying that the onus falls on the United Nations means that the onus falls on us.
The Kingdom of the Netherlands wants to see a more effective and efficient United Nations, with better cooperation among the various agencies. After all, the fields in which the United Nations is active — human rights, peace and security, and the Sustainable Development Goals (SDGs) — are all inextricably linked. The Netherlands already works in this way. We call it the 3-D approach: an integrated effort to tackle development, defence and diplomacy.
We would also like to see the role of the Resident Coordinator reinforced. Moreover, the United Nations will have to work in a results-oriented way, adopt a more modern personnel policy and bolster its internal transparency and accountability. Those are all issues that we will press for in the coming period.
Our second priority next year is of course security. The key word here is “prevention”. We are not devoting enough attention to the early stages of conflict development. That has to change. We need an organization equipped and ready for action at all stages of conflict. That is already happening in the United Nations Multidimensional Integrated Stabilization Mission in Mali (MINUSMA), in which the Netherlands is participating and will continue to participate in 2018. What is new is that we are using intelligence to carry out long-range reconnaissance missions. In that way, we can anticipate conflict, instead of waiting for it to come our way.
We see MINUSMA as a model for future missions. However, we need not only better intelligence, but also task-oriented training for United Nations personnel, high-grade equipment and a clear mandate. This year the Kingdom of the Netherlands is co-organizing the United Nations Peacekeeping Conference in Vancouver. There, we will press for rotation schedules to ensure timely deployment and rotation of both personnel and materiel. That will make countries more willing to participate and extend the potential lifespan of a mission.
Counter-terrorism is another issue on which the United Nations is rightly focusing more and more. After all, the United Nations is the prime forum for global norm-setting and international cooperation in the field. When it comes to preventing terrorism, cooperation is key. A good example of such cooperation is the Global Counter-Terrorism Forum (GCTF), which the Netherlands co-chairs together with Morocco. There, 29 countries work together to achieve a single goal: to keep our citizens safe. It is producing concrete results. For instance, at least 60 countries and the United Nations now contribute foreign terrorist profiles to INTERPOL. INTERPOL already has over 16,000 profiles. When the GCTF was set up, it had fewer than 1,000. That work is not high profile — most of it goes on behind the scenes — but it saves many lives.
The prevention of violence and conflict ties in with our third priority — sustainability — and with it, the implementation of the Sustainable Development Goals. The SDGs precede everything I have just discussed. They are the ultimate prevention agenda. They address the drivers and root causes of instability and conflict. Investing in human dignity, eradicating poverty, fostering climate resilience and promoting economic and social progress will reduce the incidence of conflict, instability and despair — development and lasting peace, all in one package.
The Netherlands and its Kingdom partners Curaçao, Aruba and Sint Maarten are working together to implement the SDGs. We believe that the key to success in attaining the Goals is our willingness to form partnerships at the national and international levels with businesses, civil society organizations, knowledge institutions, local authorities and youth organizations. Working together across sectors is part of our country’s tradition.
Our most important area of expertise is water management. Much of the Netherlands lies below sea level, so we have centuries of experience in water technology, urban delta management and maritime technology, expertise that we are keen to share with the rest of the world. Working together on water issues is more crucial than ever before. Nearly five years have elapsed since thousands of people here in New York had to flee their homes when the streets flooded in the wake of Hurricane Sandy. The destruction caused by Harvey in Texas and the floods in Asia show that water issues have only become more urgent in the last five years.
The impact of climate change on the water cycle is brought home to us every day, all over the world, sometimes violently. The people of Sint Maarten, in the Caribbean part of the Kingdom, are struggling to cope with the devastation caused by Hurricane Irma.
The United Nations now predicts that 200 million people will have become displaced by 2050 because of climate change. Water therefore plays a key role in achieving almost all of the SDGs. We learn most by working with others and by sharing knowledge. We deploy our expertise all over the world — for example, in projects in Viet Nam, Peru, Myanmar and Bangladesh. That is one of the reasons that I am a member of the High-level Panel on Water.
This Hall, this building and all members of the Assembly represent one of the greatest achievements of humankind: all the nations working together in partnership to foster peace, justice and development in the world. This is a unique Organization, which entails a heavy responsibility. In such turbulent times, the United Nations needs to prove its worth more than ever. Adlai Stevenson, an American politician who experienced two world wars and died when the Cold War was at its height, once said,
“The United Nations is like a spade; it is not self- operating. It is what we make of it, for purposes that we can find in common with our neighbours in the world.”
I could not agree more. We face great problems in the present age. Conflict and natural disasters affect the lives of many and cause widespread concern. In this unstable world, the United Nations represents stability and a chance to shape the world for the good. We need to make progress with the reforms proposed by Secretary-General Guterres. Let us consider what we have achieved in recent decades. As they say, past results are no guarantee of future performance, but they do represent a promise for the future. Let us do all we can to make good on that promise, because together we can make the United Nations a success. In the year ahead, the Kingdom of the Netherlands will commit itself fully to that endeavour.